Citation Nr: 1143043	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lung disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.

The Veteran also perfected an appeal as to the denial of service connection for posttraumatic stress disorder (PTSD); however, the RO granted service connection for PTSD in a December 2010 rating decision.  Hence, the matter is no longer before the Board for consideration.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran initially requested a videoconference hearing in his September 2009 Substantive Appeal, but this request was subsequently withdrawn.

In June 2011, a new request for a videoconference hearing was received from the Veteran.

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear for a hearing.  38 C.F.R. § 20.700 (2011).

Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.

Accordingly, the case is REMANDED to the RO for the following action:

The RO take all necessary action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing. 

Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


